Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
Status of Claims
Claims 1 – 4, 8 – 11, and 14 – 17 have been amended.
Claims 6, 13, and 19 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 12, 14 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al (US PGPub 2019/0026663 A1) in further view of Liao et al. (A Data-Driven Game Theoretic Strategy for Developers in Software Crowdsourcing A Case Study).
In regards to claims 1, 8, and 14, Homeyer discloses (Claim 1) a system for administering iterations in a continuous software development lifecycle framework, the system comprising; (Claim 8) a computer program product for administering iterations in a continuous software development lifecycle framework, the computer program product comprising at least one non- transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising executable portions for; (Claim 14) a computer-implemented method for administering iterations in a continuous software development lifecycle framework, the method comprising: 
In regards to:
a memory device with computer-readable program code stored thereon; 
a communication device
(Fig. 1; 6); and 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
gather one or more requirements from one or more entity systems associated with an entity (¶ 29, 30, 31, 33, 37, 38, 71, 72, 86, 88 wherein requirements for requested tasks for software development are collected from an entity); 
gather requirements information associated with the one or more requirements, wherein the requirements information comprises:
completion data associated with the one or more requirements (¶ 17, 71 wherein the system collects data to determine how long a task will take to complete);
complexity associated with the one or more requirements (¶ 17, 30, 71, 72 wherein the system collects information on how long a task will take to complete and how much of a person’s time will be consumed.  In other words, in the broadest reasonable interpretation, the longer task takes to complete or the more time that is consumed for a person the more complex the task is.  The system also takes into consideration interruptions and severity, which also add to the complexity of completing a task);
historical assignment data associated with one or more historical assignments, wherein the one or more historical assignment are similar to the one or more requirements (¶ 17 wherein historical information is collected that a similar to the task in question in order to determine how long the task is expected to take to complete);
technology data associated with the one or more historical assignments (¶ 17, 28, 30, 37, 44, 63, 52, 88 wherein similar tasks are compared with one another, i.e. current task and historical task, to determine how long a task is expected to be completed.  The system also analyses and compares description of tasks, projects, or bodies of code.  The system also assigns tasks to users with the appropriate role to complete the task.);
gather user information associated with one or more users from the one or more entity systems, wherein the one or more users are associated with the entity, wherein the user information comprises expertise, current assignment data, work schedule, and historical assignment completion data (¶ 17, 18, 20, 21, 24, 30, 31, 33, 37, 41, 42, 44, 52, 61, 63, 71, 72, 86, 88 wherein the determination of task assignment is based on user information that includes, but is not limited to, their expertise (i.e. having the proper title or qualifications to complete a particular task type), current assignment and work schedule, and historical assignment completion data); 
process the one or more requirements, the requirements information, and the user information, via a natural language processing engine to generate transformed information (¶ 17, 18, 20, 21, 24, 30, 31, 33, 37, 41, 42, 44, 52, 61, 63, 71, 72, 74, 86, 88; Claim 18 wherein tasks of workflow instance records are analyzed using natural language processing, wherein the records include information about, at least, the requirements, the requirements information, and user information, and information to allow the system to process the information, i.e. natural language is transformed to be understood by the computer); 
identify one or more conflicts associated with the one or more requirements (¶ 17, 18, 20, 29, 30, 39, 41, 43, 71, 83 wherein conflicts or issues associated with the requirements are identified, as a non-limiting example, a task may block the performance of another task); 
identify one or more exposures associated with the one or more requirements (¶ 17, 18, 30, 39, 43, 71, 72, 83 wherein exposures associated with the requirements, e.g., delays, time information, and the like, are identified, as a non-limiting example, a task that is blocking another task would delay the performance of the other task); and 
In regards to:
generate one or more decisions, […], based on the transformed information, the one or more conflicts, and the one or more exposures, wherein the one or more decisions comprise;
assignment information associated with the one or more requirements to the one or more users;
number of iterations to be administered in a software development lifecycle framework for development, testing, and releasing of the one or more requirements into a production environment; and
assignment of technology for the development of the one or more requirements 
(¶ 17, 18, 19, 28, 30, 39, 41, 44, 45, 57, 61, 72, 83 wherein the system generates decisions to determine how to proceed with a workflow for a project/software development based on the transformed information, conflicts, and exposures, e.g., who to assign a task to, testing, and technology associated with the task and a user; ¶ 27, 28, 30, 31, 37, 55, 72 wherein a software development lifecycle comprises, at least, version history corresponding with a respective iteration of software development in response to feedback/requests/issues/etc. that have been received).
Homeyer discloses a system and method for assigning tasks in a software development environment.  Despite this, Homeyer fails to explicitly disclose whether it is old and well-known in the art to use game theory and Nash equilibrium in its decision-making process.
To be more specific, Homeyer fails to explicitly disclose:
generate one or more decisions, via a game theory engine and Nash equilibrium concept, based on the transformed information, the one or more conflicts, and the one or more exposures, wherein the one or more decisions comprise
However, game theory engines and Nash equilibrium concepts are old and well-known in the art and not a concept invented by the applicant (NOTE: Nash equilibrium is a concept of game theory), but merely being adopted for the purpose that these features are intended for, i.e. the generation of decisions based on information, conflicts, and exposures (See ¶ 51 of applicant’s specification, which is the only recitation of game theory engine and Nash equilibrium concept and where there is no further expansion or improvement on these concepts, but merely relying and applying these well-known concepts for their intended uses).  Liao teaches that in software development the assignment of tasks to users allows for the collective wisdom and collaborative development of software.  Yet, Liao also teaches that this process results in a development paradigm of software development as requestors have limited knowledge about the skills and qualities of developers, as well as affecting the motivation of developers.  Consequently, Liao teaches that to solve this problem, one can utilize game theory and Nash equilibrium to evaluate the availability of skilled users, assign tasks to the best qualified user, and analyze the specifics of the task in order to determine the best strategy of addressing conflicts and exposures associated with the task (which have their own specific set of requirements and/or deadlines) and users, have the best user assigned to a particular task, and reward and motivate users.  Liao teaches that game theory and Nash equilibrium allows for the analysis and deduction of user behavior decisions and task assignment, while considering requirements, conflicts, and exposures as part of its strategizing process.
(For support see: Abstract; Pages 1 – 2 Introduction; Page 2 Last Paragraph; Fig. 1; Page 3 Last Paragraph; Page 4; Page 7 Section 3.2.3; Page 8 Section B; Pages 10 – 11 Sections 4.1, 4.2, Table 3) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate game theory and Nash equilibrium in a decision making process for the assignment of tasks to users in a software development environment, as taught by Liao, in the software development and task assignment system and method of Homeyer as this allows for an evaluation of the capabilities of available users, available tasks, conflicts, and exposures and generate an optimal strategy for task assignment.
In regards to claims 2, 9, 15, the combination of Homeyer and Liao discloses the system according to claim 1 (the computer program product of claim 8, wherein the computer-readable program code portions comprising executable portions for; the computer-implemented method of claim 14, wherein the method further comprises), wherein the processing device is further configured to execute the computer-readable program code to: 
present the one or more decisions to the one or more users associated with the one or more entity systems (¶ 17, 18, 19, 39, 41, 44, 45, 57, 61, 83 wherein the system presents decisions to users associated with the entity and project pertaining to how to proceed with the workflow via a dashboard); 
receive feedback associated with the one or more decisions from the one or more users (¶ 18, 29, 31, 32, 33, 37, 39, 41 65, 88 wherein users can provide feedback associated with the decisions); and 
generate an implementation package based on the feedback received from the one or more users and the one or more decisions, wherein the implementation package comprises one or more executable instructions that cause the one or more entity systems and one or more entity applications to automatically perform one or more actions (¶ 17, 18, 19, 39, 41, 44, 45, 57, 61, 65, 83, 88 wherein, in addition to considering conflicts, exposures, and the transformed information, feedback is received and analyzed to generate an implementation package, i.e. how to proceed with completing a workflow, e.g., task assignment, roles, scheduling, allocation, and etc.; ¶ 27, 28, 29, 30, 31, 37, 55, 72 wherein a software development lifecycle comprises, at least, version history corresponding with a respective iteration of software development in response to feedback/requests/issues/etc. that have been received and providing the next version update to the corresponding system analyze the update and respond accordingly).  
In regards to claims 3, 10, 16, the combination of Homeyer and Liao discloses the system according to claim 2 (the computer program product of claim 9, wherein the computer-readable program code portions comprising executable portions for; the computer-implemented method of claim 15, wherein the method further comprises), wherein the one or more actions comprise: 
automatically administer iterations in the software development lifecycle framework based on the implementation package, wherein the implementation package comprises the number of the iterations associated with implementation of the one or more requirements, wherein administering the iterations comprises assigning one or more iterative version numbers in the software development lifecycle framework (¶ 27, 28, 29, 30, 31, 37, 55, 72 wherein a software development lifecycle comprises, at least, version history corresponding with a respective iteration of software development in response to feedback/requests/issues/etc. that have been received and providing the next version update to the corresponding system analyze the update and respond accordingly).  
In regards to claims 4, 11, 17, the combination of Homeyer and Liao discloses the system according to claim 2 (the computer program product of claim 9, wherein the computer-readable program code portions comprising executable portions for; the computer-implemented method of claim 15, wherein the method further comprises), wherein the one or more actions comprise: 
automatically assign each of the one or more requirements to the one or more users based on the generated implementation package, wherein the implementation package comprises assignments associated with each of the one or more requirements (¶ 18, 19, 20, 31, 33, 37, 38, 39, 41, 61 wherein based on, at least, the feedback, conflicts, exposures, and transformed information, the system generates an implementation package and assignments for requirements, i.e. how to proceed with completing a workflow, e.g., task assignment, roles, scheduling, allocation, and etc.).  
5.	In regards to claims 5, 20, the combination of Homeyer and Liao discloses the system according to claim 1 (the computer program product of claim 20, wherein the computer-readable program code portions comprising executable portions for), wherein the one or more requirements are associated with organizational activities associated with the entity (¶ 29, 30, 31, 33, 37, 38, 71, 72, 86, 88 wherein the requirements are associated with an entity’s activity).  
In regards to claims 7, 12, 18, the combination of Homeyer and Liao discloses the system according to claim 1 (the computer-implemented method of claim 14, wherein the method further comprises), wherein the processing device is configured to generate the one or more decisions based on: 
performing vectorization of the transformed information, the one or more conflicts, and the one or more exposures; and 
generating one or more probabilities associated with the one or more requirements and the one or more users 
(¶ 45, 74 wherein the system performs vectorization, as well as utilize vector machines, on the information associated with the workflow records to infer, i.e. generate probabilities, associated with the requirements and users).  
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Eric Maskin (Commentary Nash equilibrium and mechanism design); Lee et al. (A Nash equilibrium based decision-making method for Internet of Things); Kyle Stewart (Game Theory for Software Engineers); James Chen - Nash Equilibrium); Nwobi-Okoye et al. (Application of game theory to software user interface evaluation) – which are directed towards the utilization of game theory and Nash equilibrium in decision-making
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/21/2022